Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2021 has been considered.

       Allowable Subject Matter
4.	Claims 1 and 2 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
	Claim 1
None of the prior art of record teaches or suggests a charging roll for an electrophotographic device comprising an elastic body layer formed on the outer periphery of a shaft body, and a surface layer formed on the outer periphery of the elastic body layer; wherein the elastic body layer is phase-separated into first rubber phase containing isoprene rubber and a second rubber phase containing the rubber other than the isoprene rubber, wherein the rubber other than the isoprene rubber is an acrylonitrile butadiene rubber, in the range of a 5 µm x 5 µm square of an arbitrary cross section of the elastic body layer, and the resistance value of the elastic body layer is within a range of 1.0 x 103 to 1.0 x 106 Ω, a surface roughness Sa of the             
                .
            
        Sm of the surface roughness Sz and the line roughness Sm at a portion of the surface layer that does not contain the particles for roughness formation is 7.5 to 250 µm.
Claim 2
None of the prior art of record teaches or suggests a developing roll for an electrophotographic device comprising an elastic body layer formed on the outer periphery of a shaft body, and a surface layer formed on the outer periphery of the elastic body layer; wherein the elastic body layer is phase-separated into first rubber phase containing isoprene rubber and a second rubber phase containing the rubber other than the isoprene rubber, wherein the rubber other than the isoprene rubber is an acrylonitrile butadiene rubber, in the range of a 5 µm x 5 µm square of an arbitrary cross section of the elastic body layer, and the resistance value of the elastic body layer is within a range of 1.0 x 103 to 1.0 x 106 Ω, a surface roughness Sa of the elastic body layer is 0.5 to 1.6 µm; the surface layer contains particles for roughness formation, a line roughnes Rz at a portion of the surface layer containing the particles for roughness formation is 5.0 to 15.0 µm, and a product Sz.Sm of the surface roughness Sz and the line roughness Sm at a portion of the surface layer that does not contain the particles for roughness formation is 7.5 to 250 µm.

      Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

	-     Arimura et al. [9,964,914] disclose a conductive roll.
	-     Rokutan et al. [9,098,007] disclose a conductive roll.
	-     Miyamori et al. [6,918,866] disclose a conductive roll.
        
       Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        09/25/21